775 N.W.2d 749 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Troy Michael OMEY, Defendant-Appellant.
Docket Nos. 139594, 139595, 139596, 139597, 139598, 139599, 139600. COA Nos. 281580, 281581, 281582, 281583, 281584, 281585, 281586.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the August 6, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.